DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 07/22/2021
Application claims a FP date of Sep 09, 2020
Claims 1 and 17-18 are independent
Claims 1-21 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 and 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant disclosed prior art Yoon et al. (U.S. Patent Publication Number 2018/0109660 A1).

Regarding Claim 1, Yoon discloses a camera module (camera module using a reflecting module as disclosed in Figs 2A, 2B and 3) comprising: 
a housing (Fig 5 – housing 130); and 
a reflective module changing a direction of light incident on the housing (¶0054; reflecting module 100 which includes a reflecting member 110, a path of light incident on the reflecting module may be changed), 
wherein the reflective module (Fig 4 - reflecting module 100; ) comprises: 
a first reflective member having a reflective surface (Fig 5 - reflecting member 110; ¶0058; Yoon also discloses here that the reflecting member 110 could be a mirror or a prism); 
a holder (Fig 6 – holder 120 and the mounting surface 123) fixedly coupled to the first reflective member (¶0058; the reflecting member 110 is mounted on a mounting surface 123 that is part of the holder 120;); 
a first magnetic member mounted on the holder (Yoon in Fig 5 discloses magnets 141a, 143a and 145a are mounted on the holder 120; ¶0062-¶0063; Examiner has interpreted magnet 143a as the first magnets); and 
a second magnetic member mounted in the housing (Yoon in Fig 5 discloses magnets 141a, 143a and 145a are mounted on the holder 120; ¶0062-¶0063; Examiner has interpreted magnet 145a as the second magnets), facing the first reflective member, and spaced apart from the first magnetic member (Fig 5 clearly discloses that these magnets face the reflective member 110 and the first magnetic member 143a is spaced apart from the second magnetic member 145a).

Regarding Claim 16, Yoon discloses an image sensor (Fig 3 – image sensor 310), 
wherein the image sensor comprises a light collecting surface facing the reflective member to generate a digital signal corresponding to light reflected from the reflective member (¶0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 10-11 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Yoon et al. (U.S. Patent Publication Number 2018/0109660 A1) in view of Lee et al. (U. S. Patent Publication Number 2018/0239162 A1).

Regarding Claim 2, Yoon discloses  the first reflective member (Yoon: Fig 4 - reflecting module 100; reflective member 110) is supported in a contact portion between the reflective member and the support wall (Yoon: Fig 3 discloses that the reflective member 110 is housed in this holder 120; ¶0058; Yoon also discloses this in the blown out figure of Fig 5 and in Fig 6; Further in ¶0067 - ¶0070 Yoon discloses that the housing 130 includes support groves 131 in contact with the support protrusions 121).
However, Yoon fails to clearly disclose that it is pulled toward a support wall by magnetic attraction between the first magnetic member and the second magnetic member.
Instead, in a similar endeavor, Lee discloses  that the first reflective module is pulled toward a support wall by magnetic attraction between the first magnetic member and the second magnetic member (Lee: In Fig 2 through 10 and in ¶0073 - ¶0077, Lee teaches that there is attractive force formed between a pulling yoke 1153 provided on an inner wall surface of the housing 1010 and a pulling magnet 1151 provided on a driving holder 1120, and the driving holder 1120 may be closely adhered to and supported by the inner wall surface of the housing 1010 by the attractive force).
Yoon and Lee are combinable because both are related to electronic devices related to a reflecting module in a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electromagnetic attractive force to hold the reflecting member in the holder as taught by Lee in the imaging module disclosed by Yoon. 
The suggestion/motivation for doing so would have been to hold the reflecting module in the housing 1010as disclosed by Lee in ¶0150.
Therefore, it would have been obvious to combine Yoon and Lee to obtain the invention as specified in claim 2.

Regarding Claim 4, Yoon in view of Lee discloses  further comprising: a lens module including a lens system arranged in an optical axis (Yoon: Fig 3 – lens module 200), wherein the support wall extends from a bottom surface of the housing to a height corresponding to the first reflective member (Yoon: In Fig 5 Yoon discloses the holder 120 and in ¶0058 discloses the mounting surface 123 in Fig 6.  The holder has portions that are exposed and that holds the reflecting member 110; Fig 5 also discloses that the holder extends from the bottom to the height of the reflective member 110), and wherein the support wall is disposed such that a direction in which the reflective surface faces has an angle of 45 degrees with respect to an optical axis of the lens module when the first reflective member is seated on the support wall (Yoon: discloses this in the Fig 5 that the reflective surface has an angle of 45 degrees.  In ¶0058 Yoon discloses that the mounting surface 123 is provided as an inclined surface tilted at an angle of 450 to an optical axis (z axis) of a plurality of lens).

Regarding Claim 5, Yoon in view of Lee discloses  wherein the contact portion (Lee: support protrusions 121) includes a contact point or a contact surface located on both sides of a region in which the magnetic attraction works member (Lee: In Fig 2 through 10 and in ¶0073 - ¶0077, Lee teaches that there is attractive force formed between a pulling yoke 1153 provided on an inner wall surface of the housing 1010 and a pulling magnet 1151 provided on a driving holder 1120, and the driving holder 1120 may be closely adhered to and supported by the inner wall surface of the housing 1010 by the attractive force).

Regarding Claim 6, Yoon in view of Lee discloses  wherein the support wall includes an accommodating recess accommodating a portion of the holder (Yoon: In Figs 5-6, Yoon discloses the housing 130, holder 120 and the support wall 123), and the first magnetic member is mounted in the portion accommodated in the accommodating recess (Yoon: Yoon, in the same figures also discloses the magnets that are housed in the recess).

Regarding Claim 10, Yoon in view of Lee discloses wherein the holder (Yoon: Fig 6 – holder 120 and the mounting surface 123) includes an opening exposing a partial surface of the first reflective member toward the support wall (Yoon: In Fig 5 Yoon discloses the holder 120 having portions that are exposed and that holds the reflecting member 110), and the partial surface of the first reflective member exposed through the opening is in contact with the support wall (Yoon: Yoon in ¶0067 - ¶0070 discloses about support protrusions 121 that is in contact with the holder 120 and housing 130).

Regarding Claim 11, Yoon in view of Lee discloses wherein the housing includes a projection protruding toward a surface of the reflective module from a bottom surface thereof, and the reflective module is partially supported by a contact portion with an end portion of the projection (Yoon: Yoon in ¶0067 - ¶0070 discloses about support protrusions 121 that is in contact with the holder 120 and housing 130).

Regarding Claim 17, Yoon discloses a camera module (camera module using a reflecting module as disclosed in Figs 2A, 2B and 3)  comprising: 
a housing (Fig 5 – housing 130); 
a lens module accommodated in the housing (Fig 3 – lens module 200); 
a reflective member (Fig 4 - reflecting module 100; reflective member 110)  configured to change a direction of light incident to a front surface to a first direction intersecting an optical axis of the lens module (¶0054; reflecting module 100 which includes a reflecting member 110, a path of light incident on the reflecting module may be changed; Fig 3 also discloses that the reflecting member 110 changes the direction of the light so as to direct the light towards the lens module 200 (along the optical axis – Z axis)), and provided as a flat plate (Fig 3 discloses the reflecting member 110 to have a flat surface); and 
a support wall (Fig 5 – walls of holder 120 is interpreted as the support wall since this provides support to the reflecting member 110; Also, in ¶0057 Yoon discloses that the housing 130 supports the holder 120) provided as a portion of the housing (Fig 3 discloses that this is a portion of the housing; ¶0057) and providing a surface on which the reflective member is seated (Fig 3 discloses that the reflective member 110 is housed in this holder 120; ¶0058), and 
wherein a portion of a rear surface of the reflective member is in direct contact with the support wall (This is also disclosed in the blown out figure of Fig 5 and in Fig 6).
Yoon discloses in Fig 5 and in ¶0062 - ¶0063 the placement of magnets and coils on the holder 120 and electromagnetic force  between them, but fails to clearly disclose wherein the reflective member is pulled toward the support wall by magnetic force.
Instead in a similar endeavor, Lee discloses wherein the reflective member is pulled toward the support wall by magnetic force (In Fig 2 through 10 and in ¶0073 - ¶0077, Lee teaches that there is attractive force formed between a pulling yoke 1153 provided on an inner wall surface of the housing 1010 and a pulling magnet 1151 provided on a driving holder 1120, and the driving holder 1120 may be closely adhered to and supported by the inner wall surface of the housing 1010 by the attractive force).
Yoon and Lee are combinable because both are related to electronic devices related to a reflecting module in a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electromagnetic attractive force to hold the reflecting member in the holder as taught by Lee in the imaging module disclosed by Yoon. 
The suggestion/motivation for doing so would have been to hold the reflecting module in the housing 1010as disclosed by Lee in ¶0150.
Therefore, it would have been obvious to combine Yoon and Lee to obtain the invention as specified in claim 17.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Yoon et al. (U.S. Patent Publication Number 2018/0109660 A1) in view of Lee et al. (U. S. Patent Publication Number 2018/0239162 A1) as applied to Claim 2 above and further in view of Wang et al. (U.S. Patent Publication Number 2019/0227406 A1).

Regarding Claim 13, Yoon in view of Lee fails to clearly discloses  further comprising: an adhesive member filling at least a portion of a gap between the reflective member and the support wall.  
However, in a similar endeavor Wang discloses  further comprising: an adhesive member filling at least a portion of a gap between the reflective member and the support wall (In Fig 4-7 and in ¶0356 - ¶0362 Wang teaches about a reflecting unit B1200 that comprises an optical member B1210 that could be a prism or a reflecting mirror; In ¶0356 - ¶0362 Wang teaches that in some embodiments the reflecting unit B1200 can further comprise a sealing member such as a glue or a hook).
Yoon, Lee and Wang are combinable because all are related to electronic devices related to a reflecting module in a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glue or hook to seal the reflecting unit to the fixing structure as taught by Wang in the imaging module disclosed by Yoon in view of Lee. 
The suggestion/motivation for doing so would have been to “seal the opening of the recess” as disclosed by Wang in ¶0362.
Therefore, it would have been obvious to combine Yoon, Lee and Wang to obtain the invention as specified in claim 13.

Regarding Claim 18, Yoon discloses a camera module (camera module using a reflecting module as disclosed in Figs 2A, 2B and 3) comprising: 
a housing (Fig 4 – housing 130) comprising a support wall (Fig 5 – walls of holder 120 is interpreted as the support wall since this provides support to the reflecting member 110; Also, in ¶0057 Yoon discloses that the housing 130 supports the holder 120); 
a reflective member (Fig 4 - reflecting module 100; reflective member 110) disposed in a holder (Fig 6 – holder 120 and the mounting surface 123) and in direct contact with the support wall (¶0058; the reflecting member 110 is mounted on a mounting surface 123 that is part of the holder 120;); 
a first magnetic member disposed in the support wall (Yoon in Fig 5 discloses magnets 141a, 143a and 145a are mounted on the holder 120; ¶0062-¶0063; Examiner has interpreted magnet 143a as the first magnets); 
a second magnetic member disposed in the holder (Yoon in Fig 5 discloses magnets 141a, 143a and 145a are mounted on the holder 120; ¶0062-¶0063; Examiner has interpreted magnet 145a as the second magnets) and spaced apart from the first magnetic member (Fig 5 clearly discloses that these magnets face the reflective member 110 and the first magnetic member 143a is spaced apart from the second magnetic member 145a);
 Yoon discloses in Fig 5 and in ¶0062 - ¶0063 the placement of magnets and coils on the holder 120 and electromagnetic force  between them, but fails to clearly disclose wherein the first magnetic member and the second magnetic member pull the holder to the support wall by magnetic force.
Instead in a similar endeavor, Lee discloses wherein the first magnetic member and the second magnetic member pull the holder to the support wall by magnetic force (In Fig 2 through 10 and in ¶0073 - ¶0077, Lee teaches that there is attractive force formed between a pulling yoke 1153 provided on an inner wall surface of the housing 1010 and a pulling magnet 1151 provided on a driving holder 1120, and the driving holder 1120 may be closely adhered to and supported by the inner wall surface of the housing 1010 by the attractive force).
Yoon and Lee are combinable because both are related to electronic devices related to a reflecting module in a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electromagnetic attractive force to hold the reflecting member in the holder as taught by Lee in the imaging module disclosed by Yoon. 
The suggestion/motivation for doing so would have been to “have a reflecting module for OIS that has a simple structure and reduced size while implementing AD and OIS function while reducing the power consumption” as disclosed by Lee in ¶0150.
Yoon in view of Lee discloses fails to clearly disclose an adhesive member disposed in a gap between the reflective member and the support wall to fix the reflective member to the support wall.
Instead in a similar endeavor, Wang discloses an adhesive member disposed in a gap between the reflective member (In Fig 4-7 and in ¶0356 - ¶0362 Wang teaches about a reflecting unit B1200 that comprises an optical member B1210 that could be a prism or a reflecting mirror) and the support wall (Fig 6 – B1230) to fix the reflective member to the support wall (In ¶0356 - ¶0362 Wang teaches that in some embodiments the reflecting unit B1200 can further comprise a sealing member such as a glue or a hook).
Yoon, Lee and Wang are combinable because all are related to electronic devices related to a reflecting module in a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glue or hook to seal the reflecting unit to the fixing structure as taught by Wang in the imaging module disclosed by Yoon in view of Lee. 
The suggestion/motivation for doing so would have been to “seal the opening of the recess” as disclosed by Wang in ¶0362.
Therefore, it would have been obvious to combine Yoon, Lee and Wang to obtain the invention as specified in claim 18.


Regarding Claim 19, Yoon in view of Lee and further in view of Wang discloses  wherein the reflective member (Yoon: Fig 4 - reflecting module 100; reflective member 110)  comprises a reflective surface (Yoon: In ¶0058 Yoon teaches that the reflecting member 110 changes a direction of light emission and is provided as a mirror or a prism), and the first magnetic member and the second magnetic member pull the holder to support wall by magnetic force in a direction of the reflective surface normal (Lee: In Fig 2 through 10 and in ¶0073 - ¶0077, Lee teaches that there is attractive force formed between a pulling yoke 1153 provided on an inner wall surface of the housing 1010 and a pulling magnet 1151 provided on a driving holder 1120, and the driving holder 1120 may be closely adhered to and supported by the inner wall surface of the housing 1010 by the attractive force). 

Regarding Claim 20, Yoon in view of Lee and further in view of Wang discloses  wherein the housing includes a projection protruding from a bottom surface of the housing toward the reflective member disposed in the holder (Yoon: In Fig 8 and in ¶0067 - ¶0069 discloses that the holder 120, that is supported by the housing 130 has a support protrusion 121; Fig 8 shows that these members are towards the reflective member 110), and a bottom surface of the reflective member disposed in the holder is supported by the projection (Yoon: In Fig 13 and in ¶0081 discloses that the center point of the reflecting member 110 and the positions of the protrusions 121)  


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Yoon et al. (U.S. Patent Publication Number 2018/0109660 A1) in view of Smyth et al. (U. S. Patent Publication Number 2019/0235202 A1).

Regarding Claim 14, Yoon discloses further comprising: a lens module (Fig 3 – lens module 200) including a lens system arranged along an optical axis (Fig 3 discloses the lens system 200 along the optical axis – Z axis); 
However, Yoon fails to clearly disclose a second reflective member reflecting light incident from the outside toward the lens module.
Instead in a similar endeavor, Smyth discloses a second reflective member reflecting light incident from the outside toward the lens module (In Fig 1, Smyth teaches about suing Prism 110 to change the direction of the light incident from outside.).
Yoon and Smyth are combinable because both are related to electronic devices related to a reflecting module in a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first prism 104 as taught by Smyth in the imaging module disclosed by Yoon. 
The suggestion/motivation for doing so would have been to have a folded optics arrangements for providing a reduced-height imaging system as disclosed by Smyth in ¶0035.
Therefore, it would have been obvious to combine Yoon and Smyth to obtain the invention as specified in claim 14.

Regarding Claim 15, Yoon in view of Smyth discloses  wherein the second reflective member is configured to change light incident in a first direction into light in a second direction, and the first reflective member is configured to change light incident in the second direction into light in a direction substantially perpendicular to both the first direction and the second direction (Smyth: In Fig 1 and in ¶0036 discloses that light passing through first prism 104 and the second prism 106.  Fig 1 clearly shows the change in direction of the light from the first prism to the second prism).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Yoon et al. (U.S. Patent Publication Number 2018/0109660 A1) in view of Lee et al. (U. S. Patent Publication Number 2018/0239162 A1) and further in view of Wang et al. (U.S. Patent Publication Number 2019/0227406 A1) as applied to claim 18 above and further in view of Lee et al. (U.S. 2019/00044328 A1 – herewith referred to as Lee2019).

Regarding Claim 21, Yoon in view of Lee and Wang fails to clearly disclose wherein the holder comprises a reverse tapered protrusion and the support wall comprises a reverse tapered accommodating recess to receive the protrusion.
Instead in a similar endeavor, Lee2019 discloses wherein the holder comprises a reverse tapered protrusion and the support wall comprises a reverse tapered accommodating recess to receive the protrusion (In Fig 6, Lee2019 discloses the protruding wall 1007 and in ¶0083 Lee2019 teaches that the reflecting module 1100 (that includes the reflecting member 1110) is disposed in front  of the protruding walls 1007.  Fig 6 discloses the accommodating space and also teaches that the protruding walls 1007 protrude from opposite sidewalls of the housing 1010 to the internal space.).
Yoon, Lee, Wang and Lee2019 are combinable because all are related to electronic devices related to a reflecting module in a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use protrusion walls as taught by Lee2019 in the imaging module disclosed by Yoon in view of Lee and Wang. 
The suggestion/motivation for doing so would have been to control the movement of the moving holder as disclosed by Lee2019 in ¶0086.
Therefore, it would have been obvious to combine Yoon, Lee, Wang and Lee2019 to obtain the invention as specified in claim 21.

Allowable Subject Matter
Claims 3, 7-9 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Seol et al. (U.S. Patent Publication Number 2018/0239161 A1) discloses An apparatus for driving an optical-reflector for optical image stabilization (OIS) with a multi-axial structure includes a support frame having a first groove rail formed therein, an optical-reflector disposed on the support frame to reflect light to a lens, a middle frame having a first guide rail corresponding to the first groove rail and a second groove rail formed therein, a base frame having a second guide rail formed corresponding to the second groove rail, a first ball disposed between the first groove rail and the first guide rail, a second ball disposed between the second groove rail and the second guide rail, a first driving unit configured to move the support frame in a first direction on the basis of the middle frame, and a second driving unit configured to move the middle frame in a second direction, different from the first direction, on the basis of the base frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/ Primary Examiner, Art Unit 2698                                                                                                                                                                                           October 27, 2022